As filed with the Securities and Exchange Commission on or about May 20, 2011 Registration No. 033-50390 and 811-07076 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act Of 1933 ý Pre-Effective Amendment No. Post-Effective Amendment No. 48 ý and/or Registration StatementUnder The Investment Company Act Of 1940 ý Amendment No. 49 ý WILSHIRE MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, Including Area Code:(310) 451-3051 (Name and Address of Agent for Service) Jamie Ohl c/o Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 Copy to: CathyG. O’Kelly Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b); or ¨ on(date) pursuant to paragraph (b); or ¨ 60 days after filing pursuant to paragraph (a)(1); or o on(date) pursuant to paragraph (a)(1); or ¨ 75 days after filing pursuant to paragraph (a)(2); or ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.48 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.47 filedApril 29, 2011,and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 48 to the Registration Statement under 485(b) of the Securities Act and has caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Santa Monica, and the State of California, on the 20th day of May, 2011. WILSHIRE MUTUAL FUNDS, INC. By: /s/ Jamie Ohl Jamie Ohl, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 48 to the registration statement has been signed below on May 20, 2011 by the following persons in the capacities indicated. Signature Title Date Lawrence E. Davanzo* Trustee May 20, 2011 Lawrence E. Davanzo Margaret M. Cannella* Trustee May 20, 2011 Margaret M. Cannella Roger Formisano* Trustee May 20, 2011 Roger Formisano Edward Gubman* Trustee May 20, 2011 Edward Gubman Richard A. Holt* Trustee May 20, 2011 Richard A. Holt Suanne K. Luhn* Trustee May 20, 2011 Suanne K. Luhn Harriet A. Russell* Trustee May 20, 2011 Harriet A. Russell George J. Zock* Trustee May 20, 2011 George J. Zock /s/Michael Wauters Treasurer May 20, 2011 Michael Wauters /s/ Jamie Ohl President May 20, 2011 Jamie Ohl *By: /s/ Lawrence E. Davanzo May 20, 2011 Lawrence E. Davanzo As Attorney-in-Fact and Agent pursuant to the powers of attorney previously filed or filed herewith. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
